Electronically Filed
                                            Intermediate Court of Appeals
                                            28363
                                            03-NOV-2010
                                            09:07 AM
                            NO. 28363


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                ALLEN VIDAL, Claimant-Appellant,

                               vs.

         STATE OF HAWAI'I, DEPARTMENT OF TRANSPORTATION,
               Employer-Appellee, Self-Insured.


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD

              (CASE NO. AB 2005-407 (02-04-41062))


                               ORDER

       (By: Recktenwald, C.J., Nakayama, Acoba, Duffy, JJ.

    and Circuit Judge To'oto'o, assigned by reason of vacancy)


          Upon consideration of Allen Vidal’s papers requesting

clarification from the supreme court of the intermediate court of

appeals’ April 9, 2008 memorandum opinion, it appears that we

lack jurisdiction to issue such clarification. See HRS § 602-5

(Supp. 2009). Therefore,

          IT IS HEREBY ORDERED that the request for clarification

is dismissed.

          DATED: Honolulu, Hawai'i, November 3, 2010.

                              /s/    Mark E. Recktenwald


                              /s/    Paula A. Nakayama


                              /s/    Simeon R. Acoba, Jr.


                              /s/    James E. Duffy, Jr.     


                              /s/    Fa'auuga To'oto'o